Citation Nr: 0123913	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Detroit, Michigan RO, which granted the veteran an 
increased rating (from 10 percent to 30 percent) for PTSD.  
This case was before the Board in December 1999, but was 
remanded for additional development.  Jurisdiction of the 
veteran's claim has since been transferred to the Columbia, 
South Carolina RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) has resulted in total occupational and social 
impairment manifested by such symptoms as persistent 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, and difficulty 
maintaining personal hygiene.



CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1997, the veteran underwent a VA psychiatric 
examination.  The veteran had complaints of irritability, 
problems with his temper, nightmares, insomnia, anxiety, 
depression, and problems with short-term memory and 
concentration.  The veteran reported that he remained in his 
home most of the time, did not have any friends, felt 
socially unconnected, and did not remain in good contact with 
his family members.  The veteran had been with his girlfriend 
for four years, but their engagement had been broken off 
because of his outbursts of anger towards her.  He denied 
physical violence, but admitted to verbally abusing his 
girlfriend.  The veteran usually ate his meals in his bedroom 
and was not able to watch television because he could not 
"stay with it."  The veteran further stated that he had 
attempted suicide three times in the past.  

Upon examination, the veteran appeared irritable, had a 
slight latency in his responses, but was logical and 
sequential in thought process.  Suicidal ideation was a 
chronic concern, although he had no intent due to his live-in 
grandchild.  The veteran reported intermittent homicidal 
ideation when enraged.  The examiner stated that the veteran 
had possible visual hallucinations, that his affect was 
extremely constricted, and that his mood was depressed.  The 
veteran was alert and grossly oriented and was able to 
register 3/3 words, but was not able to recall them minutes 
later.  The veteran was not able to recall the current 
President.  The veteran's insight and judgment were fair.  
The examiner diagnosed the veteran with chronic PTSD and 
stated that his Global Assessment of Functioning (GAF) score 
was 30.

In May 1997, the veteran underwent VA neuropsychological 
testing.  The test results were interpreted as showing that 
his memory functions were impaired, with difficulties noted 
in attention as well as uncued recall of verbal information.  
During personality testing, he expressed a high level of 
subjective distress that indicated overwhelming feelings of 
depression, anxiety, and anger.  The examiner opined that 
because of the veteran's high level of distress, it was 
unclear whether the cognitive problems reported had an 
organic origin or not.

In June 1997, the veteran was hospitalized at the Ann Arbor, 
Michigan VA Medical Center (VAMC).  The veteran had 
complaints of increased insomnia, decreased appetite, 
positive thought slowing and forgetfulness, anhedonia, and 
recent suicidal ideations without plan.  The veteran 
expressed great concern about his relationship with his 
fiancée and his frequent outbursts of anger experienced on a 
daily basis.  The veteran denied physical abuse against his 
fiancée or homicidal ideation.  

Upon examination, the veteran was alert, oriented, and 
cooperative and was somewhat poorly groomed.  His speech has 
decreased in volume and prosody.  His mood was depressed and 
affect was restricted and sad.  His thought content was 
significant for suicidal ideation in the recent past.  He did 
poorly on cognitive assessment, but seemed to put forth 
little effort.  He could do only one serial three calculation 
and did not know the current President, but was able to 
remember 3/3 objects and naming was intact.  

At hospital discharge, the veteran appeared optimistic about 
being able to control his temper and seemed to accept 
responsibility in this regard.  The pertinent diagnoses were 
PTSD; recurrent, episodic major-depressive disorder; and rule 
out limited explosive disorder.  His Global Assessment of 
Function (GAF) was 40 on admission and 60 on hospital 
discharge.  See American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2001).

In September 1997, the veteran was hospitalized when he 
"lost it" and grabbed his niece by the back of the neck.  
Admission, diagnoses included PTSD, recurrent, moderate to 
severe.  The veteran's GAF score was 40.  After examination, 
the examiner noted that the veteran was alert, oriented, and 
had normal speech.  He had complaints of depression, 
nightmares, and flashbacks.  He described his mood as 
depressed and his affect was restricted.  He denied suicidal 
or homicidal ideation, and was currently unemployed.

During an October 1997 hearing before a hearing officer at 
the RO, the veteran testified that he experienced high levels 
of stress at work and had lost roughly 20 or more jobs 
because of PTSD.  He stated that he was taking medication and 
recalled that he had been hospitalized several times in the 
last year.  He further testified that he isolated himself and 
often took his frustration out on his family.  The veteran 
stated that around people he felt "hyper and shaky" and 
that he did not go shopping or to restaurants.

Documents used to grant the veteran Social Security 
disability benefits include treatment records submitted by 
the VA, as documented above, and Social Security records.  In 
particular, a Psychiatric Review Technique, dated October 
1997, shows that the veteran suffered from: delusions or 
hallucinations; depression characterized by anhedonia, 
agitation, and thoughts of suicide; anxiety accompanied by 
motor tension, hyperactivity, apprehensive expectation, and 
vigilance; intense and unstable interpersonal relationships; 
impulsive and damaging behavior; and a marked degree of 
limitation in every day activities, social and occupational 
functioning, and completing tasks in timely manner.  

A work history report, date unknown, shows the veteran had at 
least twelve jobs beginning in June 1996.  A daily activities 
report, date unknown, filled out by the veteran's wife, shows 
that during a typical day the veteran did little activity and 
was very fidgety.  She reported that he had no hobbies, no 
friends, does not cook, shop, read, or drive, does not 
respond to those in authority, and acts rude to people in 
public.  

Additionally, a Psychological Medical Report, dated October 
1997, shows the veteran did not get along well with others, 
including employers, did not like crowds and interacting with 
people, and liked to sit at home and not do every day 
activities.  The report also states that his wife did the 
cooking, shopping, and errand running.  The veteran stated 
that he sometimes lost contact with reality, had a hard time 
relaxing, and had no motivation.  Furthermore, the veteran 
had suicidal ideation, insomnia, and severe symptoms of 
depression.  The examiner assigned a GAF score of 25.  Social 
Security granted the veteran benefits for an anxiety-related 
disorder and an affective disorder beginning June 1997.

In November 1997, the veteran underwent another VA 
neuropsychological assessment.  The veteran had complaints of 
nightmares, depressed mood, anhedonia, insomnia, decreased 
appetite and energy level, and an increase in memory loss.  
The examination report indicates that the veteran had 
impaired verbal and visuospatial intellectual abilities, 
short-term verbal and visuospatial memory, short-term 
auditory memory, mental flexibility and conceptual 
processing, language functioning, reading, spelling, and 
arithmetic abilities, and nonverbal reasoning.  The examiner 
opined that the veteran's high level of psychological 
distress made it difficult to determine whether his cognitive 
impairments were related to a head injury in service.

In July 1998, the veteran underwent another VA examination.  
At the time of the examination, the veteran had not been 
employed since January 1997, when he lost his job for 
threatening to attack his supervisor with a piece of 
furniture.  The veteran stated that he was on the verge of 
losing his wife.  He spent most of his days alone not doing 
anything, including watching television or listening to the 
radio.  On occasion he might go out for a couple of hours.  
He again stated that he had no friends and no contact with 
his family.  He also had complaints of anger and frustration 
that he often took out on his family, depression, 
irritability, insomnia, nightmares, memory problems, and 
stated that he was chronically suicidal with no reason to 
live.  

He further acknowledged that he became dissociated when he 
got angry and did not remember what he had done during 
explosive episodes.  The veteran denied homicidal ideation, 
but stated that he would "go off" if "rubbed the wrong 
way."  Upon examination, the veteran was psychomotorily 
agitated and expressed anger and hostility that the examiner 
could not possibly understand him.  The examiner stated that 
he was chronically suicidal.  The veteran's affect was broad 
in the area of tears and anger, but no happy affect was seen.  
The veteran was alert, oriented, and his cognition was 
intact.  Insight was poor and judgment variable.  The 
examiner found it difficult to distinguish whether the 
symptoms suffered by the veteran were the result of PTSD.  
The examiner stated that his memory problems and social 
impairments were likely due to PTSD.  Diagnoses included PTSD 
and major depressive disorder, and a possible personality 
disorder.  A GAF score of 45 was assigned.

In September 1998, the veteran underwent another VA 
examination.  At the time of the examination, he was not 
employed, had no interaction with his live-in stepdaughter 
because of his irritability, was staying away from his wife, 
and sleeping in a different bed.  The veteran did not have 
friends and had no desire to make friends in the future.  The 
veteran did not venture out of the home, except on rare 
occasions.  His wife would not let him cook because she 
feared he would forget to turn the stove off.  He stated that 
he did not keep up with current events because of severe 
social withdrawal and significant apathy.  He denied 
depression, but stated that he had nothing to live for.  He 
was sleeping only 2-3 hours per night with the aid of 
medication.  

The veteran was concerned about "going off" on people and 
his severe irritability.  During the day, the veteran 
complained that he was stressed, agitated, restless, and had 
to keep in constant motion.  When the veteran was denied an 
increase in disability, he stated that he wanted "to go to 
the government and 'take out a lot of people.'"  Upon 
examination, the examiner noted that the veteran was stern 
and not relaxed in his appearance and was guarded.  He was 
irritable, angry, had psychomotor agitation, and had a 
guarded tone to his speech.  He was logical and sequential in 
his thought process.  He was not suicidal.  

His affect was constricted and he put a significant barrier 
up to connecting with people.  The veteran was alert and 
oriented and was able to register 3/3 words, but could only 
give the days of the week backwards from Friday to Monday.  
Self-observation, insight, and judgment were fair.  The 
examiner referred to the May 1997 Neuropsychological Test 
Report.  The examiner noted that the veteran had memory 
impairment and attention focusing problems by history and 
that he was not "capable of sustaining employment due to the 
level of irritability, volatility, and potential aggression 
with impulsive homicidal acting out."

In December 1998, the veteran was hospitalized at the Ann 
Arbor VAMC because his wife found that he had not taken his 
medication for one to two weeks and was "hoarding" it for a 
possible suicide overdose.  The veteran stated that he did 
not care whether he lived or died.  He had endorsed feelings 
of hopelessness, decreased appetite, insomnia, anhedonia, 
passive homicidal ideations, and anxiety.  During 
examination, the veteran stated that he did not care about 
anything, described his mood as depressed, had a 
significantly blunted affect, and had normal speech.  Thought 
content was positive for suicidal ideations with a plan.  The 
veteran endorsed visual hallucinations of an unspecified 
nature, and alluded to auditory hallucinations throughout the 
interview.  

The veteran had difficulty with short-term memory and 
concentration and had poor judgment.  Diagnoses included PTSD 
and a GAF score of 45 was assigned upon entering 
hospitalization, and 70 upon discharge.

In January 1999, the veteran was again hospitalized at the 
Ann Arbor VAMC after getting into a physical altercation with 
his neighbor.  The veteran denied homicidal ideations, but 
stated that he did not know what extent he would go to with 
the neighbor.  The veteran's wife reported that his 
depression had slightly increased and that he isolated 
himself in his room and refrained from "all activities."  
Upon admission, diagnoses included PTSD and a GAF score of 45 
was assigned.  After examination, the examiner noted the 
veteran was irritable, had an angry mood, and a congruent 
affect.  His speech was normal and his thought content was 
devoid of suicidal or homicidal ideation and hallucinations.  
Impulse control and judgment were poor.  Upon discharge, he 
was given a GAF score of 80.

VA Treatment records, dated August 1996 through May 1999, 
also show that the veteran's PTSD symptoms were affecting his 
social, interpersonal, and occupational areas of functioning.  
The veteran also exhibited irritability, poor sleep and 
concentration, anxiety, poor insight, and was easily 
agitated.  The records show the veteran had a history of 
suicide attempts and ideation as well as explosive outbursts, 
in which he was afraid he would hurt people.  The veteran was 
noted to have slow speech with little information 
volunteered, a depressed mood and flat affect, little energy, 
and no motivation.  

In a May 1999 High Intensity Outpatient Treatment evaluation, 
the veteran had complaints of numbness, situational 
difficulties, stressors, and anger.  He stated that his wife 
recently kicked him out and that he was homeless.  Diagnoses 
included PTSD and the veteran was admitted to the program.

In a March 2000 letter submitted by the veteran, he stated 
that his marriage to his wife had fallen through.

In the veteran's most recent VA examination, dated March 
2001, the veteran had complaints of lost memory and 
comprehension and problems sleeping.  The veteran stated that 
there were two sides to him: a good and a bad one.  The 
veteran was currently unemployed, living with his wife, and 
still having violent outbursts.  Upon examination, the 
examiner noted that the veteran's hygiene and grooming were 
poor and that his appearance was "disheveled".  Activity 
level was low, speech was decreased in amount, but normal in 
rate and volume, and the veteran was alert and basically 
oriented.  The veteran denied knowing the President and 
current events.  The veteran reported 2-4 hours of sleep per 
night.  The veteran described nightmares in which he awakes 
sweating and had hit his wife.  The examiner stated that his 
affect was labile and noted some irritability.  The veteran 
tended to ramble, but his associations were not loose.  His 
thoughts were vague, nonspecific, pointless, and without any 
insight.  The veteran had recent suicidal, but no homicidal 
ideations.  The examiner opined that "evidently his 
explosive rage and anger, impulsive and violent acting out is 
not something that he considers when he is in a calm state of 
mind."  

The veteran reported auditory hallucinations in that he 
thinks his name is being called.  Some signs of paranoia were 
elicited on informal testing.  The veteran repeated four, but 
not five digits, easily registered three words, but could not 
perform mental calculations or spell a word backwards.  He 
recalled two of three words after brief distraction.  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 52.  

Specifically, the examiner stated:

The veteran's memory complaints are not 
believable to the extent that he has no 
capacity to learn and remember 
information; however, he does appear to 
have quite significant problems of 
concentration and this is due to 
emotional disturbance resulting in high 
levels of impulsive and explosive 
outbursts.  This is what the veteran 
means when he says there are two sides to 
him, the impulsive loss of control 
apparently is a problem in managing his 
behavior.  . . .  He had difficulties 
with social interactions in general and 
this includes occupational as well as 
nonoccupational settings.  Overall his 
level is in the moderate range.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the June 
1997 Statement of the Case, August 1998, August 1999, and 
June 2001 Supplemental Statements of the Case issued during 
the pendency of the appeal, the veteran and his attorney have 
been advised of the information and evidence necessary to 
substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran as relevant to 
this claim has been obtained and associated with the claims 
folder.  Moreover, the veteran has undergone examination in 
connection with the claim on appeal (conducted in March 
2001).  Furthermore, the veteran has had the opportunity to 
testify at a hearing, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The rating criteria provide that PTSD (Code 9411), as well as 
other mental disorders, are to be assigned a 30 percent 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability, see Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Applying the rating criteria to the more recent evidence of 
record, the Board finds that there is persuasive evidence 
that the veteran's PTSD in and of itself produces more than 
an occasional decrease (30 percent) in work efficiency with 
occupational and social impairment.

In regard to occupational impairment, the veteran has not 
been employed since 1997 and had previously held over 20 jobs 
since leaving the military.  Specifically, in the September 
1998 VA examination report, the examiner concluded that the 
veteran was not "capable of sustaining employment due to the 
level of irritability, volatility, and potential aggression 
with impulsive homicidal acting out."  Likewise, in the 
March 2001 VA examination report, the examiner stated that 
the veteran has "difficulties with social interactions in 
general and this includes occupational as well as 
nonoccupational settings."  Moreover, in records submitted 
by Social Security, the Psychiatric Review Technique reports 
that the veteran has a marked degree of occupational 
limitation, including deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner and episodes of deterioration or 
decompensation which cause him to withdraw.

In addition to social impairment, the veteran has difficulty 
establishing and maintaining effective relationships.  The 
veteran has reported consistently that he does not have 
friends, does not like crowds, and would rather sit alone in 
his house.  Specifically, during the October 1997 hearing, 
the veteran stated that he feels "hyper and shaky" when he 
is around other people, and in the September VA examination 
report, he stated that he did not have friends and did not 
have a desire to have friends in the future.  Likewise, in 
the January 1999 VA hospitalization report, the veteran's 
wife stated that the veteran isolated himself in his room and 
refrained from all activities.  Moreover, review of the 
claims file shows that the veteran has continuously had 
difficulty maintaining his relationship with his wife as well 
as his live in stepdaughter.  Although denying physical abuse 
towards his wife, he reported in March 1997 that he verbally 
abused her and that at the time she had broken off their 
engagement because of his violent outbursts towards her.  
During the July 1998 VA examination, the veteran stated that 
he often took his anger and frustration out on his family, 
and during the September 1998 VA examination, he stated that 
he had no interaction with his live-in stepdaughter and tried 
to stay away from his wife, sleeping in a different bed.  
Moreover, from May 1999 through March 2001, the veteran 
stated that his wife had kicked him out, that his marriage 
was over, and that one point they were back together again.

Although the March 2001 VA examiner gave the veteran a GAF 
score of 52, the veteran stated that he did not participate 
in many activities, was not able to work, still had impulsive 
and violent outbursts of rage and anger, and had recent 
suicidal ideations, which more closely indicates a GAF score 
between and 41 and 50.  According to the American Psychiatric 
Associations DSM-IV, a GAF score between 41 and 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Thus, even though the veteran's most 
current examination gives a GAF score reflecting moderate 
symptoms, the Board feels that the veteran's overall medical 
history reflects more serious symptoms requiring an increase 
in disability.

In short, examinations have shown many, if not most, of the 
symptomatology envisioned for a 100 percent evaluation.  He 
has had hallucinations.  His frequent altercations with those 
around him, are indicative of grossly inappropriate behavior.  
He has been found to have suicidal and homicidal ideation on 
a fairly consistent basis.  Such ideation suggests that there 
is a persistent danger that he will hurt himself or others.  
He has also been found to be disheveled and have poor 
grooming, thus suggesting inability to perform the activities 
of daily living.  His long-term unemployment, and inability 
to maintain or establish relationship with others suggest 
total occupational and social impairment.  Although he does 
not appear to have gross impairment of thought processes, 
disorientation, or the memory loss envisioned in the criteria 
for a 100 percent evaluation; his overall symptomatology 
approximates the criteria for that evaluation.  38 C.F.R. 
§ 4.7.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

